Order filed November 7, 2019




                                      In The

        Eleventh Court of Appeals
                                   ___________

                               No. 11-19-00258-CR
                                   ___________

                   RANDY SHAWN HOBBS, Appellant
                                         V.
                    THE STATE OF TEXAS, Appellee


                     On Appeal from the 91st District Court
                           Eastland County, Texas
                         Trial Court Cause No. 25287


                                    ORDER
      Randy Shawn Hobbs, who is currently represented by court-appointed
counsel Tim Copeland, has filed in this court a timely request to proceed pro se on
appeal. Hobbs asserts that he has fired Copeland and that Copeland is no longer
allowed to represent Hobbs. Hobbs indicates that he is now representing himself
pro se in this appeal. We abate this appeal.
      We must abate the appeal and remand the cause to the trial court so that the
trial court may determine whether, after being warned of the dangers and
disadvantages of self-representation, Hobbs competently and intelligently chooses
to exercise the right to represent himself. If it is determined that Hobbs remains
indigent and is exercising his right to represent himself, the trial court must develop
evidence as to whether Hobbs’s decision to proceed without counsel is knowingly
and intelligently made. See Faretta v. California, 422 U.S. 806 (1975); Ex parte
Davis, 818 S.W.2d 64 (Tex. Crim. App. 1991); Hubbard v. State, 739 S.W.2d 341,
345 (Tex. Crim. App. 1987); Webb v. State, 533 S.W.2d 780, 783–86 (Tex. Crim.
App. 1976). We note that Hobbs need not appear in person at the hearing and that
the trial court may permit him to appear via telephone. The trial court is directed to
enter findings of fact and conclusions of law and to make any appropriate
recommendations to this court.
        The clerk of the trial court is directed to prepare and forward to this court a
supplemental clerk’s record containing the findings, recommendations, and any
orders of the trial court. The court reporter is directed to prepare and forward to this
court the reporter’s record from the hearing. These records are due to be filed in this
court on or before December 9, 2019.
        The appeal is abated.


November 7, 2019                                                            PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2